AFFIRMED as MODIFIED and Opinion Filed May 25, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00479-CR

                  EDWARDO ANGEL BECERRA, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F13-53142-M

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      After Edwardo Angel Becerra violated conditions of his deferred adjudication

community supervision, the trial court adjudicated him guilty and sentenced him to

ten years in prison. On appeal, he brings three issues seeking to correct errors in the

judgment. We sustain appellant’s issues and modify the trial court’s judgment to

correct the errors. We affirm the trial court’s judgment as modified.

      In 2013, appellant pleaded guilty to unlawful possession of a firearm by a

felon. See TEX. PENAL CODE ANN. § 46.04. The trial court deferred a finding of guilt

and placed appellant on four years’ community supervision. Over the course of the

next several years, the trial court twice extended appellant’s community supervision
and also modified the conditions. In March 2020, the State filed an amended motion

to revoke appellant’s community supervision or proceed with an adjudication of

guilt. The motion alleged violations of his probation conditions D, H, J, K, L, M, N,

Q, U, and CC, which involve his failure to (1) report, (2) pay court costs, fines, and

various fees, (3) complete community service hours, and (4) participate in the court’s

IIP program and the residential substance abuse treatment program as well as his

actions in possessing, consuming, or purchasing alcoholic beverages or illegal

controlled substances. Appellant entered an open plea of true to the allegations

contained in the amended motion, and the trial court adjudicated him guilty and

assessed punishment at ten years in prison.

       On appeal, appellant has identified the following errors in the judgment: (1) it

incorrectly lists section 46.05 of the penal code as the statute for the offense; (2) it

incorrectly reflects that he pleaded true to the community supervision violations in

exchange for a plea bargain of ten years in prison when he actually entered an open

plea of true; and (3) it incorrectly states that the trial court granted the State’s original

motion to adjudicate guilt, rather than the amended motion, and omits violations Q,

U, and CC. Having reviewed the record, we agree with appellant.

       We have the power to modify an incorrect judgment to make the record speak

the truth when we have the necessary information to do so.            See TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.3d 26, 27–28 (Tex. Crim. App. 1993); Asberry v.

State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d).

                                            –2–
      We sustain appellant’s issues. We modify the judgment to reflect (1) the

statute for the offense is section 46.04 of the penal code, (2) there was no plea

bargain agreement, and (3) appellant violated conditions D, H, J, K, L, M, N, N, Q,

U, and CC, as set out in the State’s Amended Motion to Revoke Probation or Proceed

with an Adjudication of Guilt.

       We affirm the judgment as modified.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
200479F.U05




                                       –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

EDWARDO ANGEL BECERRA,                        On Appeal from the 194th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F13-53142-M.
No. 05-20-00479-CR          V.                Opinion delivered by Justice
                                              Reichek; Justices Schenck and
THE STATE OF TEXAS, Appellee                  Carlyle participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      (1) to show the "Statute for Offense" as section 46.04 of the Texas Penal
      Code;

      (2) to delete “10 YEARS TDCJ” and replace with “N/A” under “Terms
      of Plea Bargain”; and

      (3) to reflect appellant violated conditions D, H, J, K, L, M, N, Q, U,
      and CC as set out in the State’s AMENDED MOTION TO REVOKE
      PROBATION OR PROCEED WITH AN ADJUDICATION OF
      GUILT.


As MODIFIED, the judgment is AFFIRMED.


Judgment entered May 25, 2021




                                        –4–